NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW JAMES GRIFFIN,                          No. 17-16398

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01496-GMS

 v.
                                                MEMORANDUM*
UNKNOWN GREGOLINE, Licensed
Doctor of Dental Surgery; CORRECTIONS
CORPORATION OF AMERICA, Private
corporation,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Matthew James Griffin, a New Mexico state prisoner formerly incarcerated

in Arizona, appeals pro se from the district court’s summary judgment in his 42

U.S.C. § 1983 action alleging deliberate indifference to his dental needs and state

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment for defendant Dr.

Gregoline on Griffin’s Eighth Amendment claim because Griffin failed to raise a

genuine dispute of material fact as to whether Dr. Gregoline was deliberately

indifferent to his dental needs. See id. at 1058-60 (a prison official is deliberately

indifferent only if he or she knows of and disregards an excessive risk to an

inmate’s health; medical malpractice, negligence, or a difference of opinion

concerning the appropriate course of treatment do not amount to deliberate

indifference).

      The district court properly granted summary judgment for defendant

Corrections Corporation of America (“CCA”) because Griffin failed to raise a

genuine dispute of material fact as to whether CCA’s custom or policy violated

Griffin’s Eighth Amendment rights. See Tsao v. Desert Palace, Inc., 698 F.3d

1128, 1139 (9th Cir. 2012) (to establish a private entity’s liability under § 1983, the

plaintiff must show that the private entity’s custom or policy violated plaintiff’s

constitutional rights).

      The district court properly granted summary judgment on Griffin’s

                                           2                                    17-16398
negligence and respondeat superior claims because Griffin failed to introduce

expert testimony and therefore failed to establish a genuine dispute of material fact

as to the elements of a negligence claim. See Ryan v. S.F. Peaks Trucking Co., 262

P.3d 863, 869-70 (Ariz. Ct. App. 2011) (unless it is readily apparent to the trier of

fact, expert medical testimony is required to establish that defendant’s conduct fell

below the standard of care and that defendant’s conduct proximately caused

plaintiff’s injury); Law v. Verde Valley Med. Ctr., 170 P.3d 701, 703-05 (Ariz Ct.

App. 2007) (employer cannot be liable for conduct of employee under respondeat

superior if employee’s conduct does not give rise to liability).

      The district court did not abuse its discretion by issuing orders to manage

discovery. See Jorgensen v. Cassiday, 320 F.3d 906, 913 (9th Cir. 2003) (setting

forth standard of review and noting that “[t]he district court is given broad

discretion in supervising the pretrial phase of litigation”); see also Fed. R. Civ. P.

26(b)(2)(C) (district court may limit discovery sua sponte if the discovery sought

“can be obtained from some other source that is more convenient, less

burdensome, or less expensive”); Getz v. Boeing Co., 654 F.3d 852, 867-68 (9th

Cir. 2011) (discussing motions for discovery under Fed. R. Civ. P. 56(d) and

explaining that a plaintiff must show that the discovery sought would have

                                           3                                    17-16398
precluded summary judgment).

      Although the record reflects that Griffin was not provided with the

opportunity to review and sign his deposition, he has not established any prejudice.

      We reject as meritless Griffin’s contention that the district court relied

improperly on Gregoline’s declaration in granting summary judgment.

      AFFIRMED.




                                          4                                        17-16398